Citation Nr: 1455524	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to June 24, 2009, for the grant of service connection for coronary artery disease status post coronary artery bypass surgery.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 



FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for coronary artery disease was received by VA in August 2002.
	
2. The Veteran's original claim for entitlement to service connection for coronary artery disease was denied in January 2003, because the there was no clinical diagnosis of coronary artery disease. 

3. The Veteran was diagnosed with multivessel coronary artery disease on June 24, 2009.

4. The Veteran subsequently submitted a claim for entitlement to service connection for coronary artery disease in July 2009.

5. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than June 24, 2009 for entitlement to service connection for coronary artery disease.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 2009 for entitlement to service connection for coronary artery disease status post coronary artery bypass surgery have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2009. 

An August 2010 rating decision awarded the Veteran entitlement to service connection for coronary artery disease status post coronary artery bypass surgery. Because the decision granted the Veteran the benefit sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served. Dingess, supra. Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. The Veteran's service treatment records, lay statements, and medical records are associated with the file. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant seeks an effective date earlier than June 24, 2009 for entitlement to service connection for coronary artery disease status post coronary artery bypass surgery. For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

The Veteran originally filed a claim for entitlement to service connection for coronary artery disease was received by VA in August 2002. However, because the Veteran did not have a disability at the time of the claim, the claim was denied in January 2003. The Veteran contends that he should receive an earlier effective date from when his original claim was filed. A November 2002 VA medical examination reflects that while the Veteran experienced an atypical bout of chest pain in 1997, there was no evidence of coronary artery disease. Additionally the claims folder prior to the January 2003 RO decision does not reflect a diagnosis or treatment for coronary artery disease.

The first objective clinical evidence of coronary artery disease is on June 24, 2009. (See June 2009 private consultation report). A cardiac catheterization performed on the Veteran revealed multivessel coronary artery disease. The finding resulted in the Veteran having cardiac bypass surgery the next day. The Veteran subsequently filed a claim for entitlement to service connection for coronary artery disease in July 2009 and was granted service connection effective June 24, 2009, date of his diagnosis.

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (2014). However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions mentioned above. That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease." See 38 C.F.R. § 3.816. The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations. See 38 C.F.R. § 3.307(a)(6) .

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010. See 75 Fed. Reg. 53, 202 (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease. Id.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

 Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law. See 38 C.F.R. § 3.816(c)(1)-(3) . As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section. See 38 C.F.R. § 3.816(c)(2) . A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. As the Veteran separated from service in 1966 and was not diagnosed with CAD until more than 40 years after his service separation, paragraph (c)(3) is not applicable to this discussion.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2). Here, the original claim was filed in August 2002. However, the evidence does not reflect that the Veteran had coronary artery disease at the time of his original claim. Instead, the earliest clinical evidence of record of the Veteran having coronary artery disease is on June 24, 2009. (See June 2009 private consultation report). Thus, the earliest effective date available for the Veteran is June 24, 2009, the date entitlement arose. 

The Board acknowledges a March 2013 letter from the Veterans private physician. In the correspondence, the physician opines that the Veteran's coronary artery disease is most likely as not due to the Veteran's service-connected diabetes mellitus type II. The Board finds this opinion of no probative value in regard to the Veteran's claim for an earlier effective date for entitlement to service connection for coronary artery disease status post coronary artery bypass surgery. The issue here is not whether the Veteran's present coronary artery disease was caused by his active military service, but rather what date did such entitlement arise. 

Additionally, the claims folder includes a May 2011 private medical letter. In the letter, the physician explained that given the usual course of coronary artery disease, one can say that the Veteran likely had underlying coronary artery disease for years prior to his more acute symptoms. The physician further explained that studies show that coronary artery disease may be present for decades prior to the initial presentation. The Board finds the May 2011 private medical letter to be of no probative value. The physician failed to provide an adequate rational or explanation for the opinion. The letter does not explain when, if any, symptoms or treatment within the Veteran's medical history indicates that the Veteran had coronary artery disease prior to June 24, 2009. 

Furthermore, the Board notes that the word "may" is entirely speculative and does not provide an adequate date establishing coronary artery disease. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). As such, the Board finds the May 2011 private medical opinion to be insufficient.  

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for coronary artery disease status post coronary artery bypass surgery. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than June 24, 2009 for the grant of service connection for coronary artery disease status post coronary artery bypass surgery is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


